Hubbs, J.:
Prior to the time when the Civil Practice Act became operative, October 1, 1921, the practice for obtaining the testimony by deposition of a party or witness was prescribed by chapter 9, title 3, article 1, of the Code of Civil Procedure. Under that practice it was necessary to procure an order granting the examination. The order was based upon an affidavit and the practice was very technical and cumbersome. The new Civil Practice Act has simplified the procedure. Under that act a party desiring to obtain by deposition the testimony of an adverse party or other person may proceed in either of two ways: First. By serving upon the opposite party or his attorney a notice, stating the person before whom the testimony is to be taken, the time and place, the name of the person to be examined and the issue upon which he is to be examined. (§ 290.) Second. The party entitled to take testimony by deposition may obtain an order of the court therefor in the first instance, upon notice to the opposite party. (§ 292.) The other party may, if he desires, move to vacate or modify the notice. (§ 291.) By section 1568 it is provided: “ This act shall apply to all actions and. special proceedings hereafter commenced.” Then follow rules for determining whether or not an action has been commenced within the meaning of the act. Section 1569 provides that proceedings in an action or special proceeding commenced prior to the time when the act takes effect shall not be impaired by the act or by the repeal of the Code of Civil Procedure unless otherwise expressed. It then reads as follows: “ Subsequent proceedings in such action or special proceeding must be conducted in accordance with the laws in force on the day before this act takes effect, except as otherwise provided in this article, and except that the court or judge may apply thereto, in the interest of justice, any remedial provision of this act not inconsistent with the proceedings theretofore had or taken in such action or special proceeding. The provisions of article nine of this act are expressly made applicable to pending actions and proceedings.”
Article 9 of the act treats of “ mistakes, defects and irregularities ” which may be corrected or supplied in the discretion of the court or disregarded. An analysis of said section 1569 discloses that it provides: First, that proceedings taken in an. *205action or special proceeding commenced before the act took effect shall not be rendered “ ineffectual or impaired * * * unless otherwise expressed.” Second, that subsequent proceedings in such actions and special proceedings must be conducted according to the law as it existed before the act took effect, except (a) “ as otherwise provided in this article ” and (b) “ except that the court or judge may apply thereto, in the interest of justice, any remedial provision of this act not inconsistent with the proceedings theretofore had or taken in such action or special proceeding.” The last sentence of the section makes article 9, referring to mistakes, omissions, irregularities, etc., applicable to pending actions. It would seem from the wording of such sections, 1568 and 1569, that the scheme of the Legislature as expressed is to make the act applicable to all actions and special proceedings hereafter (after October 1, 1921) commenced and that subsequent proceedings in an action or special proceeding theretofore commenced must be conducted in accordance with the law in force before the act took effect. From those general provisions there is an exception, to wit: “ That the court or judge may apply thereto [actions or special proceedings theretofore commenced], in the interest of justice, any remedial provision of this act not inconsistent with the proceedings theretofore had or taken in such action or proceeding.” (§ 1569.)
It would seem to follow that a court or judge may, in the interest of justice, apply the provision applicable to the taking of testimony by deposition, upon notice as provided in section 290, to actions and special proceedings commenced before October 1, 1921, if such provision is a “ remedial provision ” of the act. The act itself does not define “ remedial provision.” I think that the words “ any remedial provision of this act ” include any provision contained in the act which was enacted for the purpose of simplifying the procedure to be followed in enforcing rights or redressing wrongs and which is intended to overcome defects in the procedure as it existed under the Code of Civil Procedure. The provision permitting examination upon notice (§ 290) is, I think, clearly a remedial provision within the meaning of the act. A court or judge may, therefore, in the interests of justice, apply to any action or special proceeding commenced before the act took effect the remedial provision *206contained in section 290, and permit testimony by deposition to be taken upon notice. The learned justice at Special Term did not question but what permission to take testimony by deposition upon notice could be granted under section 1569 in an action commenced before the act took effect, but decided, apparently, that leave to proceed by notice under section 290 must first be granted upon motion by the court. Such holding, I think, is too narrow and too strict a construction and is hostile to the spirit and purpose of the act. If a party is required in the first instance to make a motion for permission to proceed upon notice under section 290, he might , just as well, in the first instance, proceed by motion and procure an order to take the testimony by deposition as provided in section 292. If it is urged that a party cannot know in advance, when he proceeds upon notice under section 290 in an action commenced before October 1,1921, whether or not the court will allow such procedure, the answer is that he cannot know in advance in any case whether in an action commenced before or after the act took effect, because section 291 permits the opposing party to test the right by motion in all cases.
My conclusion is that a party to an action commenced prior to October 1, 1921, may proceed by notice under section 290 to obtain testimony by deposition and that, upon motion made by the opposite party to vacate such notice, the court may either vacate the notice or permit the party to proceed by notice, as the interests of justice require.
The order should be reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.
All concur, Davis, J., in a separate memorandum.